IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                               NOS. WR-59,972-03 & 59,972-04


                        EX PARTE REYNALDO PALOMO, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W15-75896-K(A) & W15-75896-K(B)
         IN THE CRIMINAL DISTRICT COURT NO. 4 FROM DALLAS COUNTY


         Per curiam.

                                           ORDER

         Applicant was convicted of capital murder and was sentenced to imprisonment for life

without the possibility of parole. The Fifth Court of Appeals affirmed his conviction. Palomo

v. State, No. 05-16-01459-CR (Tex. App.—Dallas, January 31, 2018) (not designated for

publication). Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         This Court received the WR-59,972-03 application on February 11, 2020, and dismissed it

for non-compliance with the Rules of Appellate Procedure on February 19, 2020. TEX . R. APP . P.
                                                                                               2

73.1(d). The Court has since received a supplemental record indicating that Applicant brought the

application into compliance on February 17, 2020. We now withdraw our order of February 19,

2020, and reconsider the WR-59,972-03 application on our own motion. TEX . R. APP . P. 79.2(d).

       On September 18, 2020, this Court received the WR-59,972-04 application challenging the

same conviction.

       This Court has undertaken an independent review of all the evidence in the record.

Therefore, based on the trial court’s findings of fact and conclusions of law and this Court’s

independent review of the entire record, we deny relief.



Filed: January 27, 2021
Do not publish